Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 1 of 32 PageID #:2149




                             Exhibit 1
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page12ofof48
                                                                 32PageID
                                                                    PageID#:8851
                                                                           #:2150
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page23ofof48
                                                                 32PageID
                                                                    PageID#:8852
                                                                           #:2151
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page34ofof48
                                                                 32PageID
                                                                    PageID#:8853
                                                                           #:2152
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page45ofof48
                                                                 32PageID
                                                                    PageID#:8854
                                                                           #:2153
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page56ofof48
                                                                 32PageID
                                                                    PageID#:8855
                                                                           #:2154
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page67ofof48
                                                                 32PageID
                                                                    PageID#:8856
                                                                           #:2155
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page78ofof48
                                                                 32PageID
                                                                    PageID#:8857
                                                                           #:2156
Case:
 Case:1:21-cv-02042
       1:15-cv-03249Document
                     Document#:#:34-2 Filed:05/06/15
                                  33 Filed:  05/18/21Page
                                                      Page89ofof48
                                                                 32PageID
                                                                    PageID#:8858
                                                                           #:2157
Case:
 Case:1:21-cv-02042
        1:15-cv-03249Document
                      Document#:#:34-2 Filed: 05/06/15
                                   33 Filed:  05/18/21 Page
                                                       Page 910ofof4832PageID
                                                                        PageID#:8859
                                                                                #:2158
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 11 of 32 PageID #:2159

                                                                                                          Page 1
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




                                                           Illinois until it acquired St. Paul Federal Bank for
Only the Westlaw citation is currently available.          Savings in 1999. Until January of 2001 it operated
                                                           St. Paul's fifty-eight Chicago metropolitan locations
United States District Court, N.D. Illinois, Eastern       under the trade name and trademark “St. Paul”. In
                     Division.                             January of 2001, St. Paul announced that it was
 CHARTER NATIONAL BANK AND TRUST,                          changing its name to Charter One Bank. On Febru-
                     Plaintiff,                            ary 6, 2001, counsel for Charter National faxed a
                        v.                                 letter to Charter One informing Charter One of its
CHARTER ONE FINANCIAL, INC., Charter One                   contention that Charter National was the senior
Bank, FSB and St. Paul Federal Bank for Savings,           common law user in Chicago and that the name
                   Defendants.                             change was already causing customer confusion.
                   No. 01 C 0905.                               After Charter One did not stop converting
                   May 15, 2001.                           branches from the mark “St. Paul” to “Charter
                                                           One”, Charter National filed the instant lawsuit.
     MEMORANDUM, OPINION AND ORDER
                                                           The issues have been extensively briefed and we
ANDERSEN, J.
                                                           have conducted an evidentiary hearing. While this
    *1 This case is before the Court on the Motion
                                                           court has reviewed the motion for a temporary re-
for a Temporary Restraining Order brought by
                                                           straining order, defendants have agreed to refrain
plaintiff Charter National Bank and Trust. Charter
                                                           from displaying the name “Charter One” in the geo-
National seeks to restrain Charter One Financial,
                                                           graphic area surrounding Charter National's three
Inc ., Charter One Bank, FSB and St. Paul Federal
                                                           branches.
Bank for Savings from operating any location in the
Chicago metropolitan area using the mark                                       DISCUSSION
“charter.” For the following reasons, Charter Na-               The purpose of preliminary injunctive relief is
tional's motion is granted in part and denied in part.     “to minimize the hardship to the parties pending the
                                                           ultimate resolution of the lawsuit.” Platinum Home
                 ALLEGED FACTS
                                                           Mortgage Corp. v. Platinum Financial Group Inc.,
     Northwest Bankcorp acquired a bank in Han-
                                                           149 F.3d 722, 726 (7th Cir.1998). The standards for
over Park and renamed it Charter Bank and Trust of
                                                           a temporary restraining order and the standards for
Illinois on October 1, 1987. In 1993, two more loc-
                                                           a preliminary injunction are identical. Atkins v. Ar-
ations were added, one in Schaumburg and one in                                                                *
                                                           son Pirie Scott & Co., Inc., 1999 WL 1249342 at 1
Hoffman Estates. Charter Bank and Trust of Illinois
                                                           (N.D.Ill.Dec. 13, 1999). Therefore, a TRO is war-
changed its name to Charter Bank and Trust, N.A.
                                                           ranted if the party seeking the injunction can make
and then to Charter National Bank and Trust
                                                           a threshold showing that: (1) the case has a reason-
(“Charter National”). Since 1987, the entity now
                                                           able likelihood of success on the merits; (2) no ad-
known as Charter National has continuously oper-
                                                           equate remedy at law exists; (3) it will suffer irre-
ated the Hanover Park facility and has displayed a
                                                           parable harm if the injunction is not granted; (4) the
large sign out front with the words “Charter Bank”.
                                                           balance of hardships is in favor of the moving
Since 1993, the Hoffman Estates and Schaumburg
                                                           party; and (5) the preliminary injunction will not
branches have displayed large signs with the words
                                                           harm the public interest. Rust Environment & Infra-
“Charter Bank”.
                                                           structure, Inc. v. Teunissen, 131 F.3d 1210, 1213
    Charter One did not do business in the State of        (7th Cir.1997).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 12 of 32 PageID #:2160
                                                                              Page 2
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




    *2 “Trademark law aims to aid consumers in            circumstances. New West Corp. v. NYM Co. of Cal.,
                                                                                         th
identifying the source of goods by allowing produ-        Inc., 595 F.2d 1194, 1200 (9      Cir.1979). A party
cers the exclusive right to particular identifying        may acquire a protectable right simply through the
words or symbols which they may attach to their           use of the mark in connection with goods or ser-
products as a designator of source.” Thomas &             vices. Zazu Designs v. L'Oreal, S.A., 979 F.2d 499,
                                                                  th
Betts Corp. v. Panduit Corp., 65 F.3d 654, 657 (7th       503 (7      Cir.1992). We find that Charter National
Cir.1995).                                                has shown a reasonable likelihood of success in its
                                                          claim to have acquired a protectable right in
     Charter National has shown a reasonable likeli-      “Charter National” through its evidentiary submis-
hood of success on the merits. In order to show a         sions of advertising brochures, ads, and pictures of
reasonable likelihood of success on the merits in a       signs, as well as its evidence of actual confusion.
trademark infringement claim, the plaintiff must          Later in the course of this case, Charter National
demonstrate: (1) the validity of its trademark and        will have to present more substantial evidence of
(2) the infringement of that mark. Echo Travel, Inc.      confusion, but at this point the evidence it has
v. Travel Associates, Inc., 870 F.2d 1264, 1266 (7th      presented is sufficient to convince this court that
Cir.1989). The validity of a mark is established by       there is a reasonable likelihood of success in show-
showing that a “word, term, name, symbol or               ing that its name has acquired a secondary meaning
device” is entitled to protection because that mark       in the minds of customers and, therefore, deserves
specifically identifies and distinguished one com-        protection.
pany's goods from those of its competitors. Platin-
um, 149 F.3d at 726. Charter National is the senior            *3 In a trademark infringement case, damages
user of the mark in the Chicago metropolitan area.        are by “their very nature irreparable and not sus-
Although Charter One has registered its mark at the       ceptible of adequate measurement for remedy at
U.S. Patent and Trademark Office, that trademark          law.” International Kennel Club of Chicago, Inc.
                                                                                                             th
only allows it to use its mark if no other senior         v. Mighty Star, Inc., 846 F.2d 1079, 1092 (7
user, who has been continuously using the mark,           Cir.1988). Charter National has shown a reasonable
has priority. 15 U.S.C. § 1065. A trademark applic-       likelihood of success on the merits because of cus-
ation is always subject to previously established         tomer confusion and frustration. Furthermore, the
common law rights of another party. The Money             fact that it is virtually impossible to calculate the
                                                  th
Store v. Harriscorp Fin., 689 F.2d 666, 672 (7.           financial impact of these damages shows that there
Cir1982). Therefore, if “Charter National Bank” is        is no adequate remedy at law.
protectable under common law trademark law,
Charter National has a reasonable likelihood of suc-           Balancing of the hardships and the public's in-
cess on the merits.                                       terest presents the closest question here. Defendants
                                                          operate over seventy locations in the entire Chicago
     Charter National contends that its mark is pro-      metropolitan region and forcing them to cover all of
tectable because the term “charter” is more than a        their signs on all banks is a hardship. However,
generic term, such as bank. Charter One argues that       they knew of this potential conflict before they
the mark is not protectable because it simply signi-      changed the names of their banking operations from
fies that the bank has been certified, or chartered,      St. Paul to Charter One.
by the state or federal government. We disagree.
“Charter National Bank” is entitled to protection.            We have considered different geographical
                                                          parameters for a temporary restraining order.
     The determination of whether a party has estab-      Eighty percent of Charter National's deposit cus-
lished a protectable right in a trademark is made on      tomers are clustered within three miles around its
a case by case basis, considering the totality of the     branches. Therefore, we have entertained the option




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 13 of 32 PageID #:2161
                                                                              Page 3
Not Reported in F.Supp.2d, 2001 WL 527404 (N.D.Ill.)
(Cite as: 2001 WL 527404 (N.D.Ill.))




of structuring a TRO to include that geographic            Cook Road, on the north, I 290/I355/Illinois 53, on
area. In response, Charter National argued that it         the east, North Avenue, on the south, and the Fox
makes a profit only by virtue of the loans that it         River, on the west. Furthermore, Charter One is en-
makes and, since its loan customers live in a much         joined from opening any new locations in that geo-
broader geographic area than its deposit customers,        graphic area that use the mark “charter” in any way
its damages will not by redressed unless we totally        or is identified as “Charter One”. Charter National's
enjoin Charter One from any use of the mark                request for a temporary restraining order prohibit-
“charter” in the entire Chicago metropolitan area.         ing Charter One from using the mark “charter”
In the event that we determine that a preliminary          throughout the entire Chicago metropolitan area is
injunction is justified, we might require that Charter     denied.
One stop using the mark “charter” in the entire
Chicago metropolitan area. However, given the bal-             *4 It is so ordered.
ancing of the hardships at this stage in the litigation
                                                           N.D.Ill.,2001.
and the inconvenience to Charter One's hundreds of
                                                           Charter National Bank and Trust v. Charter One
thousands of customers in the Chicago area, we will
                                                           Financial, Inc.
not order Charter One to stop using the mark
                                                           Not Reported in F.Supp.2d, 2001 WL 527404
“charter” in the entire metropolitan area.
                                                           (N.D.Ill.)
     We have fashioned a remedy which balances
                                                           END OF DOCUMENT
the public interests and the hardships, but still re-
cognizes Charter National's likelihood of succeed-
ing on the ultimate merits. We will restrain Charter
One entities from operating any type of bank facil-
ity using the word “charter” on any outdoor sign
within the geographic area between Lake Cook
Road, on the north, I 290/I355/Illinois 53, on the
east, North Avenue, on the south, and the Fox
River, on the west. Furthermore, we will enjoin
Charter One from opening any new locations, in the
above geographic area, which use the mark
“charter” in any way or is identified as “Charter
One”. This solution balances the strength of Charter
National's mark in a smaller geographic area
against the hardship of Charter One changing all of
the signs on all of its facilities in the Chicago area
on a temporary basis.

                  CONCLUSION
     Charter National Bank & Trust's motion for a
temporary restraining order is granted in part and
denied in part. Charter One Financial, Inc., Charter
One Bank, FSB and St. Paul Federal Bank for Sav-
ings are enjoined from operating any type of bank
facility using the word “charter” on any outdoor
signs within the geographic area between Lake




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 14 of 32 PageID #:2162

                                                                                                         Page 1
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




                                                                   miss or quash an indictment or information
Only the Westlaw citation is currently available.                  made by the defendant, to suppress evid-
                                                                   ence in a criminal case, to dismiss or to
        United States District Court,                              permit maintenance of a class action, to
                N.D. Illinois,                                     dismiss for failure to state a claim upon
              Eastern Division.                                    which relief can be granted, and to invol-
LORILLARD TOBACCO COMPANY, a Delaware                              untarily dismiss an action.” Under section
           Corporation, Plaintiff,                                 636(b)(1)(B), “a judge may also designate
                       v.                                          a magistrate judge to conduct hearings, in-
 MONTROSE WHOLESALE CANDIES and Sun-                               cluding evidentiary hearings, and to submit
       dries, Inc., et al., Defendants.                            to a judge of the court proposed findings of
                                                                   fact and recommendations for the disposi-
            Nos. 03 C 4844, 03 C 5311.
                                                                   tion, by a judge of the court, of any motion
                   Nov. 8, 2005.
                                                                   excepted in subparagraph (A). Lorillard's
John S. Pacocha, Cameron Matthew Nelson, Jeffrey                   motion to freeze assets is a motion for in-
G. Mote, Kevin D. Finger, Greenberg Traurig, LLP,                  junctive relief..
Chicago, IL, for Plaintiff.
                                                                           I. BACKGROUND
Robert A. Egan, Robert A. Egan P.C., Robert A.                 Lorillard is one of the largest cigarette manu-
Hobib, Chicago, IL, for Defendants.                       facturers in the United States and its brand, New-
                                                          port, is the best-selling menthol cigarette in the
                                                          country. Lorillard has registered the trademark,
       REPORT AND RECOMMENDATION                          Newport, with the United States Patent and Trade-
MARVIN E. ASPEN, Judge.                                   mark Office, giving it the exclusive right to manu-
     *1 Plaintiff, Lorillard Tobacco Company              facture, distribute, advertise, and sell Newport ci-
(“Lorillard”), moves to freeze the assets of defend-      garettes in the United States. Lorillard distributes
ants Reza and Sandra Hazemi This matter origin-           its cigarettes through a network of wholesalers and
ally came before me as a motion to freeze the assets      retailers, subject to a wide range of state and feder-
of the Hazemis and Montrose Wholesale Candies             al regulations. Over the past several years, the fed-
and Sundries, Inc. (“Montrose”)(collectively,             eral government and many states have substantially
“Montrose defendants”). Judge Aspen had referred          increased taxes on cigarettes and other tobacco
that motion to Magistrate Judge Keys, and the re-         products, which has made it profitable for
ferral was subsequently transferred to me. Accord-        “bootleggers” to sell counterfeit tobacco products,
ingly, the court addresses Lorillard's motion for an      as well as import and distribute tobacco products in
order freezing the Hazemis' assets in this Report         a manner designed to avoid paying the taxes,
and Recommendation pursuant to 28 U.S.C. §                thereby reaping a handsome, but ill-gotten reward.
              FN1
636(b)(1)(B).
                                                              In July of 2003, one of Lorillard's division
        FN1. Under 28 U.S.C. § 636(b)(1)(A), “a           managers paid a call on the Montrose store in
        judge may designate a magistrate judge to         Chicago, Illinois, and purchased a carton of what he
        hear and determine any pretrial matter            suspected to be counterfeit Newport cigarettes, and
        pending before the court, except a motion         sent it for inspection to Lorillard's offices in
        for injunctive relief, for judgment on the        Greensboro, North Carolina. There, a quality assur-
        pleadings, for summary judgment, to dis-          ance inspection convinced Lorillard that the cigar-




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 15 of 32 PageID #:2163
                                                                              Page 2
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




ettes were counterfeit and it filed this suit against              emergency motion, and (5) the actual mo-
Montrose on July 14, 2003, alleging trademark vi-                  tions and supporting memoranda. Through
olations under the Lanham Act 15 U.S.C. § 1051, et                 a good portion of the declarations and the
seq., as well as various Illinois statutory violations             memoranda, however, Lorillard fails to
and common law offenses. On July 15, 2003, Judge                   cite to pages of the voluminous record that
Marvin Aspen granted Lorillard's application for an                support many of its assertions. Thus, in
ex parte seizure order allowing Lorillard to seize                 some instances, Lorillard often merely dir-
any counterfeit cigarettes, as well as records docu-               ects the court to entire 200-plus-page de-
menting the manufacture, importation, purchase,                    position transcripts or 100-page business
sale, distribution, or receipt of any merchandise                  transactions to locate specific quotes. (See,
bearing any Lorillard marks. The United States                     e.g., Combined Motion to Compel Discov-
Marshals Service returned service on the seizure of                ery and Freeze Assets, at 4(¶¶ 6-7);
four cartons of “counterfeit cigarettes and docu-                  (Substitute) Declaration of Jeffrey Mote,
ments” on July 16, 2003. Montrose's owners, Reza                   ¶¶ 10-11, 14-15, 22, 39; Second Declara-
and Sandra Hazemi, have since been added as de-                    tion of Jeffrey Mote, at ¶¶ 22, 34). In other
fendants.                                                          instances, it does not even provide a gener-
                                                                   al reference to any supporting documenta-
     After enduring a maddening course of fruitless                tion (See, e.g., (Substitute)Declaration of
attempts at garnering any meaningful discovery                     Jeffrey Mote, ¶¶ 28-29, 32-34, 41, 42, 43,
from Montrose and the Hazemis, and becoming un-                    44) or-more understandably given the
derstandably suspicious that the Hazemis were loot-                volume of materials prepared-misidentifies
ing Montrose's assets, Lorillard filed a motion to                 purported supporting materials or fails to
compel discovery and to freeze the assets of Mon-                  make pages part of the record. (See, e.g.,
trose and the Hazemis, supporting it with over 1200                Combined Motion to Compel Discovery
pages of documents detailing what Lorillard has                    and Freeze Assets, at 6(¶ 12);
learned, and has had to endure, over a year-                       (Substitute)Declaration of Jeffrey Mote, at
            FN2
and-a-half.      In the interim, however, and less                 ¶¶ 28-29, 32-34, 41, 42, 43, 44; Second
than a week after being informed that the court was                Declaration of Jeffrey Mote, at ¶¶ 22, 64,
preparing to rule on Lorillard's motions, Montrose                 65). At the court's request, Lorillard's
filed a Chapter 11 bankruptcy petition in the Bank-                counsel filed a consolidated declaration
ruptcy Court for the Northern District of Illinois on              which corrected some, but not all, of these
September 7, 2005. This stayed the proceedings as                  deficiencies. The few that remain,
                             FN3
to the corporate defendant.       On September 9,                  however, do not make Lorillard's tale of
2005, the Hazemis filed a motion before me to stay                 woe any less compelling; those assertions
these proceedings as to them, which I denied on the                that Lorillard does adequately support with
grounds that I did not have the authority to rule on               evidence and the court's own perusal of the
the motion and that it should have been filed before               record provide enough detail regarding the
Judge Aspen. To date, the Hazemis have not filed                   Montrose defendants' discovery obfusca-
an appropriate motion before Judge Aspen.                          tion and financial legerdemain for the
                                                                   court to grant Lorillard's motion.
         FN2. To support its motions, Lorillard
         filed the exhibits mentioned, as well as: (1)             FN3. On November 1, 2005, Bankruptcy
         a declaration, (2) a substitute declaration,              Court Judge Hollis granted Lorillard's mo-
         (3) a second declaration by Lorillard's                   tion to modify the automatic stay to permit
         counsel, (4) a declaration in support of the              Lorillard to continue its lawsuit against the




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 16 of 32 PageID #:2164
                                                                              Page 3
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




        corporate defendant, Montrose.                    Hazemi's deposition she indicated that she was an
                                                                                 FN4
                                                          “owner” in name only         and that the details con-
     *2 On October 31, 2005, Lorillard filed an           cerning the purchase and transfer of the 3019 N.
emergency motion to freeze the assets of the indi-        Rose Street Property, among others, were entirely
vidual defendants Ray and Sandra Hazemi. Loril-           controlled by Ray Hazemi. (Plaintiff's Emergency
lard's motion was prompted by its discovery that          Motion to Freeze Assets, Ex. A, Sandra Hazemi
the Hazemis own certain property at 3019 N. Rose          Dep. of 7/26/05 at 359-65). During his deposition
St. in Franklin Park, Illinois, despite the Hazemis'      on July 21, 2005, Ray Hazemi testified that the
repeated denials, under oath, to the contrary. As it      Hazemis transferred the 3019 N. Rose Street Prop-
happens, this is merely the most recent installment       erty to Chambers & Owens in 2003 and that Cham-
in a continuing saga of deception, obfuscation,           bers & Owens still owned the property on the day
shuffling of assets, and corporate looting. While the     of the deposition. (Plaintiff's Emergency Motion to
evidence demonstrates that this has long been the         Freeze Assets, Ex. B, Ray Hazemi Dep. of 7/21/05
Hazemi's pattern of doing business, it most recently      at 94). Mr. Hazemi further testified that he and his
has been calculated to place the Hazemi's assets          wife were attempting to get the property back from
beyond the reach of Lorillard. This most recent rev-      Chambers & Owens. (Id.).
elation regarding the property at 3019 N. Rose St.
demonstrates that Mr. Hazemi has not only given                    FN4. The phrase “in name only” takes on a
what appears to be perjured deposition testimony,                  curious meaning here, as nearly every doc-
but made bald misrepresentations to the court re-                  ument associated with the Hazemi's trans-
garding their ownership of the property. When ex-                  fer of the 3019 N. Rose St. property identi-
amined in insolation, this episode alone would be                  fies the owner as “Sean Semler” or
sufficient to support an order freezing their assets.              “Sandra Semler Hazemi a/k/a Sean
But when examined in context of what has gone on                   Semler.” (Plaintiff's Emergency Motion to
before, there can be no question that such an order                Freeze Assets, Ex. D; Declaration of Jef-
is warranted.                                                      frey Mote in Support of Emergency Motion
                                                                   to Freeze Assets, Exs. H at RN 0257; I at
                          A                                        00444; J at 0221, 0229; L; M). Sean
   The Hazemis' Misrepresentations Regarding                       Semler is Mrs. Hazemi's brother. At their
    Their Ownership of the Property at 3019 N.                     depositions, neither Mr. nor Mrs. Hazemi
                      Rose St.                                     could hazard a guess as to why these docu-
     During its long and arduous discovery experi-                 ments referred to Mrs. Hazemi in this man-
ence in this case, Lorillard has brought several mo-               ner.
tions to obtain compliance with subpoenas served
on various third parties, including a business loc-           Ray Hazemi's deposition continued on August
ated at 3019 N. Rose Street in Franklin Park,             3, 2005. Once again, plaintiff asked whether Cham-
Illinois (the “3019 N. Rose St. Property”) doing          bers & Owens still owned the 3019 N. Rose St.
business as “Franklin Cigarette Depot.” Through           property and Mr. Hazemi states “[t]hat's correct.” (
the discovery it was able to gain, Lorillard learned      Plaintiff's Emergency Motion to Freeze Assets, Ex.
that defendant Sandra Hazemi had owned the 3019           C, Ray Hazemi Dep. of 8/3/05, at 350). When Mr.
N. Rose St. Property and transferred it to a Janes-       Hazemi was asked whether he has had discussions
ville, Wisconsin wholesale supplier named Cham-           with Chambers & Owens about the return of the
bers & Owens in or about June 2003 as part of a           3019 N. Rose St. property, he answered: “[n]o,
settlement in a lawsuit between Chambers & Owens          nothing.” (Id. at 535). But he added that he and his
and defendant Montrose Wholesale. During Mrs.             wife were trying to work out a plan by which the




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 17 of 32 PageID #:2165
                                                                              Page 4
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




property could be returned to them. (Id. at 535-36).       Freeze Assets, Ex. F).

     *3 The subject of the 3019 N. Rose St. property               FN5. It would also appear that the
also came up in court. The parties' counsel ap-                    Hazemi's attorney, Mr. Habib, was victim-
peared before me on July 25 and August 1, 2005, in                 ized by their misrepresentations as well.
connection with plaintiff's motion for rule to show                An able and experienced lawyer, Mr.
cause why Franklin Cigarette Depot should not be                   Habib certainly would not have accepted
held in contempt for failing to respond to a duly                  his client's assertions at face value. Yet,
served subpoena. (Plaintiff's Emergency Motion to                  he, too, was taken in by the Hazemis, and
Freeze Assets, Exs. D and E, Hearing Transcript                    employed-unwittingly-in their ruse.
Excerpts for the 7/25/05 and 8/1/05 hearings, re-
spectively). These particular hearings concerned the            When these serious circumstances came to
Hazemis' ownership of Franklin Cigarette Depot             light by way of Lorillard's emergency motion, I al-
and the property associated with it located at 3019        lowed the Hazemis and their attorney a week to file
N. Rose St. During the July 25, 2005 hearing, the          whatever they felt might be an adequate response to
Hazemis' counsel, Robert A. Habib, stated that Ray         being caught in a lie. After what one must assume
Hazemi had admitted during his July 21, 2005 de-           was a complete and thorough consultation among
position that he had an ownership interest in Frank-       clients and counsel, Mr. Hazemi offers an explana-
lin Cigarette Depot, but that he did not own the real      tion by way of a rather sketchy, five-paragraph affi-
                                                                  FN6
property because it had been turned over to Cham-          davit.     He states that the transfer of the 3019 N.
bers & Owens. Mr. Habib stated unequivocally that          Rose St. property was made to stop Chambers &
Ray Hazemi testified that the 3019 N. Rose Street          Owens from collecting on the judgment from Mr.
Property was no longer owned by the Hazemis,               Hazemi only. When he sold another parcel of prop-
stating “the real estate is gone.” (Ex. D at pp. 5-6).     erty for $250,000, he applied those assets to the
Similarly, during the August 1st hearing, Mr. Habib        judgment as against him. Mr. Hazemi asserts that a
stated that “[t]he property at 3019 North Rose             Mr. Phil Jackson of Chambers & Owens then
Street they don't own anymore.” (Ex. E, pp. 10-11).        “handed [him] a piece of paper and stated that no
                                                           longer we owe Chambers, but that the debt as to
     As it happens, the Hazemis misrepresented the         Montrose remained pending.” (Reza Hazemi Aff., ¶
facts surrounding the Hazemi's ownership of the            4). The piece of paper, according to Mr. Hazemi,
3019 N. Rose St. property at their depositions and         turned out to be the warranty deed, but he swears he
               FN5
in open court.      During a Rule 341 Meeting of           did not look at it at the time or know what it was.
Creditors (the “341 Meeting”) on September 24,             Instead, he simply put it in his safe, where it lan-
2005, in connection with Montrose's Chapter 11             guished uninspected until Lorillard filed this mo-
Bankruptcy case, Chambers & Owens' counsel                 tion. (Reza Hazemi Aff. ¶ 4). Similarly, Mrs.
Scott Shadel informed plaintiffs counsel that Cham-        Hazemi also swears that she never saw the warranty
bers & Owens had transferred the 3019 N. Rose              deed. (Sandra Hazemi Aff.).
Street Property back to the Hazemis in 2003. Mr.
Shadel also indicated he believed the Hazemis had                  FN6. While Mr. Habib prepared the
purchased the property back from Chambers &                        Hazemis' affidavits in consultation with
Owens for about $250,000. On October 21, 2005,                     them, he did not sign the documents. Only
Mr. Shadel faxed a copy of the Warranty Deed pre-                  the Hazemis have sworn to their veracity.
pared by Chambers & Owens to transfer the 3019
                                                               *4 According to Mr. Hazemi, he regarded the
N. Rose St. property to Sandra Hazemi on Septem-
                                                           mysterious piece of paper as proof that his personal
ber 2, 2003. (Plaintiff's Emergency Motion to
                                                           debt to Chambers & Owens had been discharged by




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 18 of 32 PageID #:2166
                                                                              Page 5
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




payment of $250,000. (Reza Hazemi Aff., ¶ 4).              the Hazemis initially thwarted Lorillard's discovery
Having never looked at the document-that is what           efforts. Montrose did, however, produce income tax
he claims-it is curious how he can be so sure that it      records for the years 1997 through 2003, which re-
amounted to such proof. As Mr. Hazemi tells the            vealed its ownership structure during that period:
tale, the paper might have been anything at all.
Why he was confident that it proved he had paid              1997 Tarek Al-Mikhi (50%); Sandra Semler
Chambers & Owen $250,000 is unexplained. Hav-                Hazemi (25%); Jack Shoushtari (25%)
ing handed over a quarter-million dollars to satisfy
                                                             1998 Sandra Semler        Hazemi     (50%);   Jack
a debt, one might expect even the least sophistic-
                                                             Shoushtari (50%)
ated of businessmen to inspect the note received in
return. But Mr. Hazemi is by no means an unsoph-             1999 Mr. Hazemi (50%); Jack Shoushtari (50%)
isticated businessman. He has a masters degree in
accounting, and counsel has represented that he has          2000 Mr. Hazemi (50%); Jack Shoushtari (50%)
practiced as a CPA in the past. He owns or has
owned several businesses with millions of dollars            2001 Mr. Hazemi (100%)
of revenue running through them. The Hazemi's ex-
                                                             2002 Mr. Hazemi (100%)
planation that they were simply unaware that they
owned the 3019 N. Rose St. property strains credu-           2003 Mr. Hazemi (50%); Sandra Semler Hazemi
lity past the breaking point.                                (50%)
     The 3019 N. Rose St. property, then, has been             (Mote Decl., ¶ 7; Ex. I). Finally, on March 8,
in the possession of the Hazemis all along, a hidden       2005, after more than a year-and-a-half of awaiting
asset during this litigation. To ensure that it re-        the twice-promised production, Lorillard filed a
mained hidden, the Hazemis committed what ap-              motion to compel discovery.
pears to be perjury at their depositions, then lied to
me in an inherently incredible affidavit. Given the             At least with respect to the corporate records,
history of the Hazemis' conduct in this litigation,        the motion did the trick: Montrose produced the
and the manner in which they operated their busi-          documents, however unapologetically, in time to
ness, however, none of this is surprising. It is just      take credit for its “compliance” in its response to
the latest in a long line of underhandedness and de-       Lorillard's motion on April 11, 2005. Significantly,
ception, as the following discussion will make             in support of the Montrose defendants' response to
clear.                                                     Lorillard's motion, Mr. Hazemi's wife, Sandra
                                                           Semler Hazemi, filed an affidavit in which she
                           B                               swore that she had never been a shareholder, officer
The Organization and Structure of the Montrose             or director of Montrose and had never authorized
                     Corporation                           anyone to say she was shareholder, officer or dir-
                           1                               ector of Montrose, directly contradicting Mon-
  The Hazemis' Acquisition of the Corporation              trose's tax returns. (Def.Resp., Ex. 8). The first of
     Shortly after filing suit, Lorillard served Mon-      many such contradictions.
trose with its first set of interrogatories and docu-
ment requests, which regarded, in part, Montrose's             *5 The tardily-produced records reveal that
corporate structure, organization, and financial con-      Tarek Al-Mikhi originally formed Montrose on or
dition. ((Substitute)Declaration of Jeffrey G. Mote,       about March 28, 1997. (Second Declaration of Jef-
(“Mote Decl.”), Ex. A). In what would become a             frey Mote (“2nd Decl.”), Ex.DD, Articles of Incor-
disheartening pattern for Lorillard, Montrose and          poration and related corporate records, RN 48-82).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 19 of 32 PageID #:2167
                                                                              Page 6
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




The company issued 1200 shares to its three share-                                    2
holders and directors: Tarek Al-Mikhi (President)           The Hazemis' Convoluted Acquisition of the Site
received 600 shares, Mr. Hazemi (Vice-President)                          of Montrose's Operations
received 300 shares, and Jack Shoushtari                         At or near the time Montrose was formed in
(Secretary/Treasurer) received 300 shares. (Ex. DD,         1997, it entered into a lease agreement with a
at RN 53). On or about February 6, 1998, the Mon-           Joseph Cholewa, dated March 27, 1997, for the
trose owners entered into an agreement whereby              property at 4417-4425 W. Montrose Ave. (Ex. JJ, at
Tarek Al-Mikhi sold all of his shares in Montrose,          RN 84-86). A few days later, on April 3, 1997,
transferring 300 each to Mr. Hazemi and Jack                Montrose and Mr. Cholewa agreed to a supplement-
Shoushtari. (Ex. DD, at RN 6044-6048). Under the            al “Rider” amending the lease agreement by grant-
transfer agreement, Mr. Al-Mikhi was paid $89,000           ing, inter alia, Montrose an option to buy the prop-
at closing and was to receive another $26,250 on            erty at 4417-4425 W. Montrose for $710,000, to
the earlier of January 2, 2000, the date Montrose           which $7,500 of the $10,500 monthly rent would be
exercised its option to purchase the property hous-         credited towards the purchase price of the property.
ing Montrose at 4417-4425 W. Montrose Avenue in             (Ex. JJ, at RN 87-96). In exchange for this purchase
Chicago Illinois, or the date it sold or otherwise          option, Montrose paid Mr. Cholewa $60,000, which
transferred this option. (Ex. DD, at 6045). Shortly         was to be credited to the eventual purchase price if
thereafter, however, the three became entangled in          Montrose exercised its option to purchase. (Id.) If
litigation over the transaction. On or about January        Montrose decided not to exercise its option, the
2, 2001, Mr. Shoushtari and Mr. Hazemi entered in-          “Rider” provided that it was entitled to a “rebate”
to a “Stock Sales Agreement”, whereby Mr.                   of two-thirds of the $60,000 option and two-thirds
Hazemi immediately acquired 300 shares of Mr.               of the $7,500 rent that was to have been allocated
Shoushtari's original Montrose Stock. (Ex. DD, at           towards the purchase price. (Id.). Rather than exer-
              FN7
RN 279-288).                                                cising the option outright, Mr. Hazemi and Mr.
                                                            Shoushtari concocted a scheme whereby they
        FN7. The “Stock Sales Agreement was a               would acquire control of the at 4417-4425 W. Mon-
        bit out of the ordinary. It called for Mr.          trose property without appearing to exercise the op-
        Shoushtari to pay Mr. Hazemi $67,952                tion, thereby hiding the property as an asset of
        pursuant to the following significant rep-          Montrose and avoiding the need to pay Mr. Al-
        resentation: “Payment of these monies is as         Mikhi the remaining $26,000 under the stock pur-
        a result of the corporation being insolvent         chase agreement previously discussed. (Ex. DD, at
        at the time of this transaction, that is, its li-   RN 6045). Once Mr. Cholewa lost his interest in
        abilities exceed its assets.” (Ex. DD, at RN        the property sometime between entering into the
        279). Mr. Hazemi also agreed to indemnify           lease agreement in 1997, and June of 1998, pursu-
        Mr. Shoushtari against any judgment in a            ant to a foreclosure proceeding initiated by Park-
        pending lawsuit, Certified Grocers v. Mon-          way Bank & Trust. (Ex. JJ, at GN 187-194), the
        trose/Shoushtari, Case No. 98 L 14808.              scheme went into effect.
        (Ex. DD, at RN 284). In addition,
        Shoushtari agreed to transfer any shares re-            *6 The convoluted process began in June of
        ceived from Mr. Al Mikhi pursuant to                1998, when Antonia Shoushtari-Montrose owner
        those pending lawsuits to Mr. Hazemi for            Jack Shoushtari's wife-and Bahar Azari-Mr.
        $1. (Ex. DD, at RN 285). The record sug-            Hazemi's niece and a then-employee of Montrose-
        gests that he made this transfer on January         acquired the 4417-4425 W. Montrose property via a
        2, 2001. (Ex. DD, at RN 277-78).                    Trustee's Deed from Parkway Bank and Trust Com-
                                                            pany dated June 12, 1998. (Ex. JJ, at SH 65-67). It




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 20 of 32 PageID #:2168
                                                                              Page 7
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




would appear from the documents that the two pur-                  property. (Id.).
chased the property for $523,000, taking out a
$418,400 loan from Labe Bank. (Ex. JJ, at SH 57).                                    3
They purportedly managed the property under the                 Montrose's Shakey Corporate Standing
name “AB Venture,” and the loan was paid off over              Despite the Montrose defendants' recalcitrance
                       FN8                                throughout discovery, Lorillard has been able to un-
an 84-month period.         Next, Antonia Shoushtari
transferred her entire interest in the property at        cover some information regarding Montrose's cor-
4417-4425 W. Montrose property to Bahar Azari             porate status, which suggests that Montrose has had
through a quitclaim deed dated January 2, 2001.           some difficulty with the Secretary of State for the
The transfer between Antonia and Bahar was made           State of Illinois. The State of Illinois administrat-
for no consideration. (Ex. JJ, at GN 184-186). On         ively dissolved Montrose on August 1, 1998. On
February 20, 2003, Bahar Azari transferred her en-        August 10, 2000, Montrose submitted a change of
tire interest in the 4417-4425 W. Montrose property       registered agent (changing from Ganders P. Capon-
for no consideration via a quitclaim deed to a com-       ize to its counsel in this suit, Robert Egan) to the
pany called 6201 S. Champlain LLC, which was              Illinois Secretary of State as well as an Application
formed by Mike Kakvand, who will be discussed             for Reinstatement signed by Jack Shoushtari as
later. Interestingly, the company listed 4417 W.          Montrose' Secretary and Sandra Hazemi as Mon-
Montrose, the location of the Montrose store, as its      trose Vice President. (Ex. DD, at RN 97-101). Mrs.
address. (Ex. JJ, at GN 36-38). The very next day,        Hazemi's signature in that capacity is rather curi-
on February 21, 2003, Mr. Kakvand's company ex-           ous, given the fact that she has sworn that she has
ecuted a resolution purporting to authorize the           never been an officer or director with Montrose. (
transfer of the 4417-4425 W. Montrose property            Def.Resp., Ex. E).
(Ex. JJ. at GN 138), and transferred the property to
                                                               In any event, the State issued a formal Certific-
Sandra Hazemi via a warranty deed. (Ex. JJ, at GN
                                                          ate of Reinstatement on August 10, 2000. (Ex. DD,
28-35).
                                                          at RN 100). The State administratively dissolved
        FN8. Lorillard submits that rental income         Montrose again a year later on August 1, 2001, and
        from tenants of the property at 4417-4425         subsequently reinstated it on March 18, 2002. (Ex.
        W. Montrose would not come close to               DD, at RN 114-116). Continuing the pattern, Mon-
        making this expedited payment schedule.           trose was administratively dissolved on August 1,
        Instead, it would appear that AB Venture          2003, for failure to file its annual report and pay its
        was dependent on cash funneled from               annual franchise tax, but was subsequently rein-
        Montrose to cover the balance of each             stated on October 3, 2003. (Ex. DD, at RN
        monthly payment. Although Montrose and            117-120). The Montrose defendants claim that
        the property owners represented that Mon-         Montrose closed its operations as of October 31,
        trose's rent was $3,500 per month, it was         2003 (Def.Resp., at 2, 8), but, as of February 19,
        actually paying $6,000 per month by check         2005, the Illinois Secretary of State's Real Time
        to Mrs. Shoushtari and Ms. Azari. (Ex.            Corporate/LLC database identified Montrose's
        SS). It would seem that utility bills for the     status as “Goodstanding.” (Ex. K). In the interim,
        property were directed to Montrose and its        according to Mr. Mote's Second Declaration, Sean
        owners and paid with Montrose's funds.            Semler, Sandra Hazemi's brother, incorporated
        (Ex. SS). Montrose paid for the electrical        Montrose Wholesale Food Co. at Mr. Hazemi's re-
        utilities and property insurance directly, al-    quest; it was administratively dissolved on Novem-
        though all these expenses were identified         ber 1, 2004. (2nd Decl., ¶ 37; Ex. FF). As of May
        as being paid by the nominal owners of the        12, 2005, the database listed Montrose as “Not




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 21 of 32 PageID #:2169
                                                                              Page 8
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




Good Standing.” (Ex. FF).                                 boxes at the Montrose facility, and Montrose's
                                                          counsel again stated that Lorillard could inspect the
    *7 It is telling, that the Montrose defendants        documents. (Mote Decl., Ex. C, at 160-62). Never-
never produced any records relating to these              theless, Lorillard had to request these records again
changes in the corporation's status. Moreover, the        when it served discovery requests on Mr. Hazemi.
Montrose defendants have never disclosed that             At that time Mr. Hazemi declared that Montrose
Montrose is no longer operating in any of their dis-      had already produced them. (Mote Decl., Ex. B1,
covery responses; not in Montrose's original Octo-        Resp. 2, 4). By the time of his second deposition,
ber 15, 2003, initial disclosures (Ex. T), or in the      however, he was not as certain.
Montrose defendants' initial disclosures from on
March 1, 2005 (Ex. U). Timely disclosure of this               At Mr. Hazemi's second deposition on Decem-
information would have been required under                ber 14, 2004, the topic of these boxes, be there 5 or
Fed.R.Civ.P. 26(e). Purchase records that Lorillard       6, or 10 or 12, came up once again.
has obtained through third parties indicate that
Montrose continued doing business at least through          Q: Now, where are these 10 to 12 boxes main-
September of 2004. (2nd Mote Decl., Ex. HH).                tained?
Similarly, Montrose answered Lorillard's Second
                                                            A: I will try to tell you guys. I think you guys
Amended Complaint in February 2005, long after it
                                                            took it. You guys say no, but I think you guys
purportedly stopped doing business. That the cor-
                                                            took it.
poration seems to be an apparition, appearing from
time to time, may be no accident, and it is certainly       Q: ... [L]ong after the date of the seizure, [you
in keeping with the manner in which its financial           said] you had 10 to 12 boxes ... and you would
records were, and are, “kept.”                              make them available to us to come to inspect.
                           C                                  I'm asking you, where are those 10 to 12 boxes
  The Hazemis' Questionable Business Practices              of documents presently stored?
                           1
                 Cigarette Purchases                        A: I don't know. I don't know.
     After a long and fruitless pursuit of Montrose's
financial records and accounting information, Loril-          ***
lard appears to be resigned to the fate that business
                                                            *8 Q: So is it possible that you've destroyed or
records one might ordinarily expect to exist in an
                                                            discarded the 10 to 12 boxes?
operation with the sales of Montrose simply do not.
(Plaintiff's Reply, at 9-11). Among these would ap-         A: Not whatsoever.
pear to be records of cigarette purchases. Initially,
in its August 2003 responses, Montrose promised to            ***
make 10 to 12 boxes of cigarette purchase invoices
available for inspection. (Mote Decl., Ex A2, Resp.         A: They're someplace in my basement or some-
3). Montrose's counsel also wrote Lorillard's coun-         place. I have to find them.
sel a letter dated July 25, 2003, indicating the same
                                                              ***
thing. (Def.Resp.; Ex. 3). But Lorillard was still
seeking these records at the time of Mr. Hazemi's           Q: Is it possible that they might still be at Mon-
first deposition on February 2, 2004. (Mote Decl.,          trose Wholesale?
Ex. C, at 160). That day, Mr. Hazemi explained that
records of his purchases were loosely kept in 5 or 6        A: No.




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 22 of 32 PageID #:2170
                                                                              Page 9
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




  Q: ... Is there a place other than your house where              bacco manufacturers, including Lorillard,
  they might have been taken?                                      use the data reported to MSA to monitor
                                                                   and detect potential fraudulent reporting by
  A: No. I take everything to my house.                            wholesale distributors and their retail cus-
                                                                   tomers who are participating in the manu-
    (Mote Decl., Ex. D, at 231-33).
                                                                   facturer's promotional programs.
     Later in his deposition, Mr. Hazemi added fur-
                                                               Along similar lines, Mr. Hazemi described his
ther confusion to the question of the whereabouts of
                                                           bookkeeping:
the cigarette purchase invoices. He testified that
when Montrose purchased Newport cigarettes from              There's no accounting book. It's very, very
distributors, he “dumped” the invoices in a cabinet.         simple. Either money comes or money goes.
(Mote Decl., Ex. D, at 209). He did not maintain             Money goes to the bank. Money comes and then
these purchase invoices, however, but discarded              turns around and goes to the bank. Then you pur-
them. (Ex. D, at 210). Shockingly, he testified that         chase. There is no accounting. There is no book-
he did this even after Lorillard filed suit, seemingly       ing.
admitting to spoliation of evidence. (Ex. D, at 210).
According to Mr. Hazemi, he did not feel the need               (Ex. D, at 188, 194). Mr. Hazemi did allow,
                                       FN9
to keep such records because MSA”            kept track    however, that he could contact the suppliers that
of these things. (Ex. D, at 210-11).                       sold him Newport cigarettes-Costco and City Sales-
                                                           for copies of Montrose's purchase invoices. (Ex. D,
         FN9. According to Lorillard's counsel, the        at 209-10, 212). He later admitted that he also
         last part of the cigarette distribution chain     bought Newport cigarettes from other suppliers as
         involves the sale of tobacco products from        well: McClain, Chambers & Owen, and Flemming.
         retailers who are authorized to participate       (Ex. D, at 229). Lorillard's counsel specifically
         in certain cigarette promotional programs         asked him about one more distributor, Peter Karfi-
         to consumers. Typically, these promotions         as, and Mr. Hazemi testified that Montrose pur-
         involve rebate payments-known in the in-          chased only “fourth tier” cigarettes from him, never
         dustry as “buydown” programs-wherein an           Newports. (Ex. D, at 91-93). In fact, invoices from
         authorized retail distributor is paid a rebate    Mr. Karfias indicate that Montrose had actually
         for each carton it sells during the term of       purchased more than $60,000 worth of Newport ci-
         the “buydown” program, provided the re-           garettes from him between August 12, 2003, and
         tailer purchased such carton from an au-          November 18, 2004. (2nd Decl., Ex. QQ).
         thorized wholesale distributor. Authorized
         wholesale distributors agree to report all            Mr. Hazemi testified that he paid for these ci-
         purchases and sales of a particular manu-         garettes by check on Montrose's account at Labe
         facturer's promotional cigarette products to      Bank, and kept the cancelled checks in a drawer.
         Management Science Associates, a con-             (Ex. D, at 213). He thought Lorillard had obtained
         sultant the tobacco companies employ to           these in the seizure. (Ex. D, at 213). On other occa-
         collect data on sales and distribution of         sions, Mubeen Hussain purchased cigarettes for
         their products. UPC scanning is a part of         Montrose and paid for them with his personal credit
         this sophisticated and far-reaching inform-       card; Mr. Hazemi would reimburse him with cash.
         ation gathering system See http://                (Ex. D, at 214). Mr. Hazemi testified that he had no
         www.msa.com; Holiday Wholesale Gro-               receipts for these purchases. (Ex. D, at 216).
         cery Co. v. Philip Morris Inc., 231
         F.Supp.2d 1253, 1291 (N.D.Ga.2002). To-               In the time since Mr. Hazemi's second depos-




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 23 of 32 PageID #:2171
                                                                             Page 10
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




ition, the Montrose defendants have decided that he       and to create a new one that covered the period be-
does not take everything to his house or discard in-      ginning in November of 2003. (Ex. II, at 78-79). He
voices after “dumping them in a cabinet. In its re-       also indicated that he offered to sell Mr. Hazemi a
sponse to Lorillard's previous motion, Montrose           scanning device and program for incoming invent-
and the Hazemis maintain the Lorillard obtained the       ory, but Mr. Hazemi was not interested. (Ex. II, at
boxes of documents at the seizure. (Def.Resp., at 3).     80). Mr. Hazemi did, at least, use a UPC scanner
Unfortunately for the Montrose defendants, the            dedicated to the sales of cigarettes. (Mote Decl.,
seizure occurred on July 16, 2003. Some two weeks         Ex. D, at 202-04). Once Montrose became aware of
later, on August 1, 2003, Montrose offered to pro-        the subpoena, it agreed to produce the hard drive
duce the 10 to 12 boxes of invoices in response to        for inspection, and Lorillard engaged a forensics
Lorillard's discovery requests. (Ex. A2, Resp.3).         firm to image it. (Pl.Mem., at 3). All this to secure
This, despite the fact that the offer to allow the        discovery of sales records that one would ordinarily
boxes to be inspected came after the cigarette and        expect to be much easier to obtain.
document seizure occurred on July 16, 2003. In ad-
dition, in a letter dated April 18, 2005, Montrose's           According to Mr. Hazemi, he did not bother to
counsel informed Lorillard that he had three boxes        track inventory at Montrose, he would simply
of Montrose documents including “bank statements,         looked at the shelves and take a rough guess. (Mote
delivery sheets, orders, purchase invoices, and oth-      Decl., Ex. D, at 205-06). At any given time, Mr.
er business documents.” (Second Declaration of            Hazemi said, there were 6000 cartons of cigarettes
Jeffrey Mote (“2nd Mote Decl.”), Ex. BB). Mon-            at Montrose, 15 to 20% of which were Newport ci-
trose's purchase orders and invoices, then, seem to       garettes. (Mote Decl., Ex. D, at 206). After the
be a target forever in motion, if they exist at all.      seizure, Mr. Hazemi said that figure was closer to 3
                                                          to 5%. (Mote Decl., Ex. D, at 207). Mr. Hazemi
                          2                               testified that those inventory levels would also re-
                  Cigarette Sales                         flect the percentages of Newport sales. (Mote Decl.,
    *9 Lorillard also sought sales records that pur-      Ex. D, at 207). For a more specific answer, Mr.
portedly existed on Montrose's computer's hard            Hazemi referred Lorillard's counsel to MSA. (Mote
drive which it used for cigarette sales reporting. (      Decl., Ex. D, at 207-08).
Combined Motion and Memorandum to Compel
Discovery and Freeze Assets (“ Pl.Mem. ”), at 3).                                   3
This was necessary in order to explain PDF images                      Other Discovery Efforts
on a compact disc that Montrose had produced as                Given the paucity of Montrose's records, Loril-
evidence of cigarette sales it reported to MSA in         lard consulted the MSA records as Mr. Hazemi had
2003. (2nd Mote Decl., ¶ 30). After repeated re-          repeatedly encouraged it to do. Those records for
quests for the hard drive went unfulfilled, Lorillard     the year 2003 detailing inbound and outbound ship-
subpoenaed a backup file of Montrose's computer           ments reveal Montrose had sales of promotional
records from Montrose's computer consultant,              Newport cigarettes that far exceed its purchases.
Osama Mouhsen, on January 12, 2005. (Pl.Mem., at          (Ex. O). This information is certainly suspicious
3). Mr. Mouhsen had two overlapping data bases            and, as Lorillard points out, seems to suggest that
from Montrose, one covering November of 2003              Montrose was acquiring significant volumes of
through February of 2005, and one covering                Newport cigarettes from illegitimate, non-reporting
December of 2001 to March of 2004. (2nd Decl.,            sources and/or providing its retail customers with
Ex. II, at 78-79). At his deposition on March 21,         fraudulent invoices to obtain higher rebate pay-
2005, Mr. Mouhsen explained that Mr. Hazemi had           ments from Lorillard.
asked him to switch data bases in March of 2004,
                                                              Montrose still refuses to produce financial or




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 24 of 32 PageID #:2172
                                                                             Page 11
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




accounting records, even for the very recent past,        which the Hazemis had not required an extension
claiming that it does not keep even the most basic        from the IRS because their records were always in-
records, such as balance sheets, income statements,       complete. (Ex. G, at 231-35). And he did not know
or cash flow statements. (Pl.Mem., at 3-4). Accord-       if the Hazemis had ever actually filed these returns.
ing to the Montrose defendants, this is because the       (Ex. G, at 151).
Hazemis work long hours and have little time for
paperwork, relying instead on deposits and ex-                 During his deposition, Mr. Cherachi testified
penditures for income and expenses. (Def.Resp., at        that he met with Mr. Hazemi in approximately June
1). Nevertheless, it is strange-to say the least-that     of 2004, and prepared summary spreadsheets (Ex.
Mr. Hazemi, who has a masters degree in account-          J) for Montrose's 2001-2003 income tax returns.
ing from Roosevelt University (Mote Decl., Ex C.          (Ex. G, at 154-55). At that time, however, Mr.
at 30), would cavalierly eschew even the simplest         Hazemi did not provide Mr. Cherachi with any fin-
of business practices. Strange, unless there turns        ancial records or documents to prepare these
out to be an underhanded explanation for it.              spreadsheets. Instead, he sat next to him at a com-
                                                          puter in his home and orally told him, reading from
                        D                                 notes, what numbers to insert in the spreadsheets.
              Creative Tax Returns                        (Ex. G, at 150-154). Tellingly, Mr. Cherachi testi-
    *10 At his first deposition in February 2004,         fied that Mr. Hazemi requested he prepare Mon-
Mr. Hazemi testified that he had not filed a return       trose's 2003 return as a “final” return and that he
for Montrose or himself since 1999. (Ex. C, at            zero out the books for Montrose Wholesale on the
133-34). He explained that he had asked for exten-        balance sheets included in that return. (Ex. G, at
sions every year. (Ex. C, at 134). The returns pro-       179; Ex. I7). This, as already noted, directly con-
duced, then, were apparently merely drafts. On            flicts with evidence elsewhere in the record.
February 22, 2005, Montrose made a supplemental
production of purported income tax returns for the             At various times since at least January 2, 2001,
years 1997 through1999. The 1997 return is the            Montrose's principals have represented to others
only one signed by an officer of Montrose; again, it      that Montrose was insolvent, beginning with, as
would appear that the others were never filed.            already noted, the Stock Purchase Agreement. (Ex.
(Exs.I1-I7). Once again, Lorillard was left to its        DD, at RN 279). In February 2002, the Montrose
own devices to assemble some kind of picture of           defendants' counsel in this lawsuit, Robert Egan,
Montrose's finances.                                      represented to plaintiff's counsel in another lawsuit
                                                          involving a supplier, Chambers & Owens, that both
     Lorillard deposed Montrose's tax preparer,           Montrose and Ray Hazemi were financially insolv-
John Cherachi, on February 2, 2005. According to          ent. (Ex. GG). Montrose's income tax returns from
Mr. Cherachi, the Montrose returns for the years          1997 through 2003, show purported losses of more
2000-2003 were “draft” tax returns that had not           than $2,889,350 during that period. (Exs.I1-I7).
been filed. (Ex. G, at 195, 199-200, 231). Mr. Cher-      Nearly all of those losses-$2,771,756-were reported
achi also produced income tax return records for          after the Hazemis took full control of Montrose.
the Hazemis for the years 2000, 2002, and 2003            Mr. Cherachi confirmed that the losses reported in
(the 2001 return was missing). (Exs.H1-H4). He            Montrose's 2001-2003 tax returns were based on
prepared returns for the years 2001 through 2003          numbers Mr. Hazemi dictated to him as he sat at his
all at the same time, in May or June of 2004. (Ex.        computer; he never saw any corroborating financial
G. at 149-50). Mr. Cherachi testified that he had         records. (See Exs. I5-I7; Ex. G at 150-157). That is
prepared tax returns for the Hazemis since the early      certainly not surprising, given Mr. Hazemi's
1990s, but could not recall a single instance in          “bookkeeping” or lack thereof.




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 25 of 32 PageID #:2173
                                                                             Page 12
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




                          E                               2003, Mr. Hazemi wrote more than $8,779,000 in
 The Hazemis' Banking Records and Use of Cor-             checks to “Montrose Wholesale,” purportedly for
                    porate Funds                          cash drawn on Montrose's Labe Bank account. (Ex.
     *11 Throughout this litigation, bank records-        L). Montrose has not produced any records identi-
even the mere existence of accounts-have, like re-        fying where these funds were transferred or how
cords of every other type, been a matter of some          the funds were used. In their response to Lorillard's
secrecy for the Hazemis and the Montrose corpora-         motion, the Montrose defendants explain these
tion. At his second deposition, Mr. Hazemi testified      funds were deposited at Parkway Bank & Trust in
that Montrose maintained its only bank account-a          what they call an “ancillary” account and used to
checking account-at Labe Bank. (Mote Decl., Ex.           purchase cigarettes from a distributor called Flem-
D, at 188, 194). He also stated that he had no per-       ing. (Def.Resp., at 5, 10). Incredibly, the Montrose
sonal bank account of any kind. (Mote Decl., Ex.          defendants fault Lorillard for “distort[ing] the use
D, at 188, 190). His wife, however, maintained an         of the account by ... not demonstrating any dis-
account with Citibank. (Mote Decl., Ex. D, at 189).       bursements from the account.” (Id.). It is the Mon-
Although Mr. Hazemi testified that the funding for        trose defendants, however, who have produced no
that account comes from Montrose (Mote Decl., Ex.         records relating to this account; any distortion of
D, at 192), his wife swore in her affidavit that she      their activities is a product of their non-compliance
has never received any money from Montrose. (             with discovery.
Def.Resp., Ex. 8). As for his lack of any type of
banking or checking account, Mr. Hazemi ex-                    Lorillard also obtained bank records for anoth-
plained that he simply paid cash to cover his day-        er undisclosed account. It seems Montrose held an
to-day expenses, using money from Montrose.               account at Village Bank & Trust from November
FN10                                                      2002 until the end of July 2004, despite the fact that
       (Mote Decl., Ex. D, at 190). The Hazemis
used Sandra Hazemi's account to pay the mortgage,         Mr. Hazemi testified that Montrose did all its bank-
the utilities, grocery bills, and clothing expenses.      ing at Labe Bank. (Ex. M). These records reveal
(Mote Decl., Ex. D, at 191).                              more than a million dollars in transactions during
                                                          that period. Thus, approximately ten million dollars
        FN10. According to the Montrose defend-           ran through these two accounts that apparently
        ants, Mr. Hazemi accounts for this by de-         slipped Mr. Hazemi's mind at his second depos-
        claring a “management fee” from Mon-              ition. To date, Lorillard continues to seek records
        trose, which is reflected in his personal tax     relating to these accounts, including cancelled
        returns. (Def.Resp., at 4). As already noted,     checks, without success.
        however, these returns have never been
        filed, and were based on figures Mr.                   Village Bank & Trust was also a source of
        Hazemi dictated to Mr. Cherachi which             three loans to Montrose and the Hazemis.
        may or may not have been drawn from an            (Exs.Nl-N3). Neither the Hazemis nor Montrose
        actual financial record. Given Mr.                have produced records relating to these transac-
        Hazemi's admitted aversion to bookkeep-           tions. The first loan is a credit account for $85,000,
        ing, it is more likely they were not.             for the Hazemis dated November 27, 2002, with a
                                                          mortgage taken on the Hazemi's home at 650 Pleas-
     When Montrose refused to voluntarily produce         ant Lane, Lombard, Illinois. (Ex. N1). The second
its bank records, Lorillard began to subpoena its         loan involves a $750,000 Promissory Note dated
banks including Labe Federal Bank and Village             February 21, 2003. The loan agreement is referred
Bank and Trust. Records from Labe Federal Bank            to as a “Business Loan Agreement” and identifies
reveal that between February 2, 2002 and June 13,         Sandra Hazemi as the borrower of purchase money




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 26 of 32 PageID #:2174
                                                                             Page 13
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




for the property located on three lots at 4417 W.         Pantry, Franklin Cigarette Depot, and Malibu, Inc.
Montrose Avenue, in Chicago-the property that             (Ex.G, at 59, 62-63, 67-68). In addition, other evid-
houses Montrose. Interestingly, Mr. Hazemi is lis-        ence Lorillard obtained pursuant to third-party sub-
ted as an unlimited guarantor on the loan, despite        poenas confirmed that Mr. Hazemi neglected to
the fact that, at his second deposition, he claimed       mention several businesses with which he had been
that he had no assets, aside from being the sole          affiliated in one capacity or another: Harwood
shareholder in Montrose. (Ex. D, at 193). He also         Heights Gas Mart (employee); S & D Pantry
claimed neither he nor his wife owned any property        (employee); Malibu Inc. (president and owner);
except for the family home in Lombard, Illinois,          Franklin Cigarette Depot (owner and employee);
and an interest in her family's home in Canada. (Ex.      and Milano Pizza (owner or manager). (Ex. CC).
D, at 197).
                                                               Mrs. Hazemi also has certain property interests
     *12 The third loan is dated April 8, 2003 and        that Mr. Hazemi chose to keep secret as his depos-
involves a Promissory Note for $350,000 to Mon-           ition: 4417-4425 W. Montrose Avenue, Chicago;
trose and First National Bank of Blue Island, Trust       6764 W. Forest Preserve Drive, Harwood Heights
No. 71013 as joint borrowers. (Ex. N3). Montrose          (Ex. N); and, of course, the aforementioned 3019
has never produced nor otherwise disclosed any in-        N. Rose Street property. (Plaintiff's Emergency Mo-
terests it has in property with this trust. Moreover,     tion to Freeze Assets, Ex. F). This contradicts not
the address provided for First National Bank of           only the Hazemi's recent testimony at their depos-
Blue Island, Trust No. 71013, is 6630 W. Montrose         itions in July and August of 2005, but even Mr.
Avenue-the same address as that linked to numer-          Hazemi's earlier testimony that his wife had no real
ous businesses affiliated with the Hazemis and their      property interests aside from the Hazemi's house in
relatives. Trust documents attached to the loan pa-       Lombard and a house in Canada that had been in
pers reveal that Ray Hazemi and his sister, Giti Az-      the family for sixty years. (Ex. D at 196-197). And
ari, were assigned the beneficial rights in the trust     of course, it demonstrates that the Hazemis have no
on April 3, 2003, and that the trust was set up in        qualms about flirting with perjury to see to it that
connection with a 1999 installment contract for           their assets remain hidden.
property that Giti Azari purchased. (Ex. N, at VBT
000117).                                                       As is apparent from the forgoing, and from the
                                                          Hazemis' efforts to secure the property where the
                          F                               Montrose store is located, Mr. Kakvand has a good
                Associated Businesses                     deal of involvement with the Hazemis and their
     Mr. Hazemi has been similarly cryptic regard-        businesses. In October of 2004, he was indicted
ing the other businesses with which he has been,          along with Ali Razvi in the Northern District of
and is, affiliated. When Lorillard posed an interrog-     Illinois, for bank and wire fraud in connection with
atory asking him to identity “each and every busi-        a scheme to defraud mortgage lenders out of more
ness” that he had ever been “affiliated with as an        than $27 million. (Ex. KK, Case No. 04 CR 0896).
owner, shareholder, employee, officer or agent,”          According to the indictment, Kakvand would pur-
Mr. Hazemi certified that the only businesses he          chase run-down apartment buildings through com-
has been affiliated with are Montrose Wholesale           panies he either owned or controlled-including Res-
and G & D Pantry, as their respective presidents.         idential Realty Development, Inc., Infiniti Financial
(Ex. B2, ¶ 8). Lorillard's investigations have sug-       Corporation, Liberty Financial, and Mortgage
gested otherwise. At his deposition, Mr. Cherachi         Bankers Service Corporation-and obtain false, in-
testified that Mr. Hazemi had hired him to prepare        flated appraisals from co-conspirators based on
taxes for at least three other business, S & D            non-existent renovations. (Ex. KK, Case No. 04 CR




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 27 of 32 PageID #:2175
                                                                             Page 14
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




0896). He would then resell the properties as condo       with a $450,000 loan from Labe Bank. (Ex. OO,
developments or apartments to shill buyers for            loan no. 01-12000452). Closing records show that
whom he obtained and then pocketed mortgage               $390,796.56 was distributed to Mr. Kakvand's Res-
loans. (Ex. KK, Case No. 04 CR 0896). One of the          idential Realty Development, Inc. (Ex. OO, at LAB
fraudulent apartment transactions identified in the       2095). Interestingly, Giti Azari signed on behalf of
indictment involves the aforementioned property at        MBBG, Inc. as guarantor on the Labe Bank note for
6201-6203 S. Champlain Avenue and Mr Kak-                 Sandra Hazemi's purchase of 6774 W. Forest Pre-
vand's company, 6201 S. Champlain, LLC. (Ex.              serve Drive. (Ex. OO, at LAB 2115).
KK, at 4). The address for the company is the same
as Montrose's address, 4419 W. Montrose Avenue.                                      II
(Ex. MM).                                                  THE PROPRIETY OF FREEZING ASSETS IN
                                                                               THIS CASE
     *13 Interestingly, Mr. Kakvand purchased the              Based on the foregoing record, Lorillard asks
Champlain property from Omni Investments, LLC,            this court to enter an order freezing the assets of
which is run by Bardan Azari, son of Giti Azari.          Montrose and the Hazemis under Fed.R .Civ.P. 65.
(Ex. MM). Giti Azari was also the registered agent        A district court is not permitted to freeze a defend-
for the previously mentioned Kakvand company,             ant's assets solely to preserve a plaintiff's right to
Liberty Financial. (Ex. MM). Bardan and Bahar             recover damages. Grupo Mexicano de Desarollo,
Azari also are linked to Liberty Financial as evid-       S.A. v. Aliance Bond Fund, 527 U.S. 308 (1999).
enced by the Citations to Discover Assets served on       The decision in Grupo Mexicano, however, did not
them in connection with a civil case against Kak-         concern the preliminary relief available in a suit
vand, Hoge v. Kakvand, Cook County Case No. 95            seeking an equitable remedy. 527 U.S. at 325. In-
CH 10195. (Ex. MM). Giti Azari and Bahar Azari            deed, the Supreme Court made note of the fact that
also both worked at another of Mr. Kakvand's busi-        a restraint on assets was still available when the suit
nesses, Mortgage Bankers Service Corporation, in          sought an equitable relief. Id. at 325 (citing Deckert
1999 through 2001, which received at least a few          v. Independence Shares Corp., 311 U.S. 282 (1940)
administrative penalties from the Illinois Office of      (upholding prejudgment asset freeze in case seek-
Banks and Real Estate (“OBRE”), including a li-           ing equitable relief, including appointment of re-
cense revocation. (Ex. LL). The company also fig-         ceiver to wind up corporation, rescission of con-
ures in several loans to Sandra Hazemi and the Az-        tracts, and the return of disputed fund of money)).
aris. (Ex. NN).                                           In this instance, Lorillard seeks, among other relief
                                                          contemplated by the Lanham Act, a disgorgement
     Through Illinois property records, Lorillard         of the Montrose defendants' profits, which is an
discovered that Bahar Azari used her connections at       equitable remedy. CSC Holdings, Inc. v. Redisi,
Mortgage Bankers Service Corporation to obtain            309 F.3d 988, 996 (7th Cir.2002); BASF Corp., 41
loans to acquire properties at 5504 W Agatite Av-                            FN11
                                                          F.3d at 1095-96.          Because Lorillard seeks to
enue and 5806 W Giddings Street in Chicago. In            recover the Montrose defendants' profits, then, an
addition, Giti Azari approved a series of loans to        order freezing the Montrose defendants' assets is
Sandra Hazemi from Mortgage Bankers Service               within the court's authority. In, CSC Holdings, for
Corporation. (Ex. NN). Sandra Hazemi obtained at          example, the court found that an asset freeze was
least two loans from that firm for her home at 650        entirely proper where the plaintiff sought remedies
Pleasant Lane in Lombard, Illinois. (Ex. NN).             that including accounting and profits. As such, the
Sandra Hazemi also acquired the property at 6774          court has the authority to enter an order freezing as-
W. Forest Preserve Drive, Chicago, in 1999 from           sets in cases where the plaintiff seeks an equitable
Mr. Kakvand and Residential Realty Development            remedy generally, CSC Holdings, 309 F.3d at 996;




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 28 of 32 PageID #:2176
                                                                             Page 15
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




S.E .C. v. ETS Payphones, Inc., 408 F.3d 727, 734                 discussion of Lorillard's “alter ego” theory.
(11th Cir.2005); Elliott v. Kiesewetter, 98 F.3d 47,
58 (3rd Cir.1996), and specifically, in Lanham Act                FN12. The Montrose defendants submit,
cases such as this one. Levi Strauss & Co. v. Sun-                without authority, that a preliminary in-
rise Intern. Trading Inc., 51 F.3d 982, 987 (11th                 junction cannot be entered without a hear-
Cir.1995); Reebok International, Ltd. v. Marnatech                ing. (Def.Resp., at 12). Rule 65, however,
Enterprises, 970 F.2d 552, 559 (9th Cir.1992).                    does not make a hearing a prerequisite for
After a review of the voluminous record in this                   ruling on a preliminary injunction. Cer-
case, the court finds that a preliminary injunction               tainly, if genuine issues of material fact are
freezing the Montrose defendants' assets is warran-               created by the response to a motion for a
                  FN12                                            preliminary injunction, an evidentiary
ted in this case.
                                                                  hearing is indeed required. Ty, Inc. v. GMA
        FN11. The Montrose defendants argue that                  Accessories, Inc., 132 F.3d 1167, 1171
        Lorillard must establish a nexus between                  (7th Cir.1997). “But as in any case in
        the sale of counterfeit cigarettes-specific-              which a party seeks an evidentiary hearing,
        ally, five cartons that apparently have been              he must be able to persuade the court that
        seized-and the assets to be frozen. (                     the issue is indeed genuine and material
        Def.Resp., at 13-14). In support, they rely               and so a hearing would be productive-he
        on two cases: Mitsubishi International v.                 must show in other words that he has and
        Cardinal Textile Sales, 14 F.3d 1507 (11th                intends to introduce evidence that if be-
        Cir.1994); and Rosen v. Cascade Interna-                  lieved will so weaken the moving party's
        tional, Inc., 21 F.3d 1520 (11th Cir.1994).               case as to affect the judge's decision on
        Neither case supports the Montrose de-                    whether to issue an injunction.” Id. Here,
        fendants' position. In Mitsubishi, while the              the Montrose defendants have made no
        Ninth Circuit did hold that “a court may                  such showing and, indeed, do not even ex-
        not reach a defendant's assets unrelated to               pound upon their assertion that the court
        the underlying litigation and freeze them                 must conduct a hearing. They do not indic-
        so that they may be preserved to satisfy a                ate what evidence they might introduce
        potential money judgment,” 14 F3.d at                     against Lorillard's motion and, given that
        1521, it had no occasion to consider the                  they admit that they keep virtually no cor-
        propriety of freezing assets to preserve a                porate or financial records, it is doubtful
        party's right to an equitable remedy. In-                 that any such evidence exists. See In re
        stead, the relief at issue was the payment                Aimster Copyright Litigation, 334 F.3d
        of a debt and money damages for fraud.                    643, 654 (7th Cir.2003) (party's own activ-
        The Rosen court held similarly, but took                  ity hampered its ability to present contrary
        care to distinguish situations in which the               evidence in preliminary injunction pro-
        plaintiff is seeking only an award of mon-                ceeding). As the court has already detailed,
        etary damages from those in which the                     the record assembled in this matter is ex-
        plaintiff is seeking equitable relief. 21 F.3d            tensive. It includes two depositions' worth
        at 1527, 1528-29. That distinction, at work               of Mr. Hazemi's sworn testimony, not to
        here, is apparently lost on the Montrose                  mention a sworn affidavit from his wife.
        defendants. Furthermore, to the extent that               Add these to more than a thousand pages
        the Montrose defendants argue that the in-                of financial and business records and the
        dividual Hazemis' assets are out of reach,                material before the court is more than ad-
        such concerns are addressed in the court's                equate to allow the court to rule on Loril-




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 29 of 32 PageID #:2177
                                                                             Page 16
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




        lard's motion without a hearing.                  retail customers with fraudulent invoices to obtain
                                                          higher rebate payments from Lorillard. In addition,
     *14 A party seeking a preliminary injunction         at his deposition, Mr. Hazemi was less than frank
under Fed.R.Civ.P. 65 is required to demonstrate a        about his sources of Newport cigarettes. The record
likelihood of success on the merits, that it has no       satisfies the court that Lorillard has “better than
adequate remedy at law, and that it will suffer irre-     negligible” chase of succeeding on the merits of its
parable harm if the relief is not granted. Promatek       case.
Industries, Ltd. v. Equitrac Corp., 300 F.3d 808,
811 (7th Cir.2002). If the moving party can satisfy            For the court's purposes here, however, the
these conditions, the court must then consider any        likelihood of Lorillard's success in pursuing their
irreparable harm an injunction would cause the            “alter ego” theory of liability against the Hazemis is
nonmoving party. Promatek Industries, 300 F.3d at         just as important as their likelihood of success on
811. Finally, sitting as a court of equity, the court     their Lanham Act claims. Under Illinois law, to
then weighs all these factors employing a sliding-        succeed on this theory, Lorillard must show that:
scale approach: the more likely the plaintiff's           “(1) there is such a unity of interest and ownership
chance of success on the merits, the less the balance     that the separate personalities of the corporation
of harms need weigh in its favor. Promatek Indus-         and the individual no longer exist; and (2) circum-
tries, 300 F.3d at 811.                                   stances are such that adhering to the fiction of a
                                                          separate corporate existence would promote in-
                          A                               justice or inequity.” International Financial Ser-
        Likelihood of Success on the Merits               vices Corp. v. Chromas Technologies Canada, Inc.,
     In the context of a motion for a preliminary in-     356 F.3d 731, 736 (7th Cir.2004). Among the
junction in a trademark infringement claim, a likeli-     factors pertinent to this showing are whether there
hood of success exists if the party seeking the pre-      was inadequate capitalization, a failure to observe
liminary injunctive relief demonstrates that it has a     corporate formalities, an absence of corporate re-
“better than negligible” chance of succeeding on          cords, and commingling of funds. 356 F.3d at 738.
the merits of the underlying infringement claim.          Once again, the record as it stands in this case is
Platinum Home Mortg. Corp. v. Platinum Financial          more than adequate to demonstrate that Lorillard is
Group, Inc., 149 F.3d 722, 726 (7th Cir.1998). The        likely to succeed on its “alter ego” theory.
record thus far assembled in this matter certainly
meets this rather minimal hurdle. Indeed, on July              *15 Corporate formalities such as meetings or
15, 2003, Judge Aspen entered an ex parte seizure         corporate minutes are not a part of the Montrose de-
order in which he found that Lorillard was likely to      fendants' operations. Courts are known to allow
succeed on the merits in this case. Nothing has oc-       sole proprietors or husband-and-wife proprietors
curred since Judge Aspen made that finding that           some leeway in this area, especially where they
would convince the court to disturb his ruling. At        have made efforts to maintain records and keep cor-
that time, one of Lorillard's division managers had       porate funds separate from their own. See, e.g.,
purchased cigarettes that had turned out to be coun-      Trustees of Pension, Welfare and Vacation Fringe
terfeit at the Montrose store. The seizure produced       Ben. Funds of IBEW Local 701 v. Favia Elec. Co.,
further evidence of counterfeit cigarettes. MSA re-       Inc., 995 F.2d 785, 788 (7th Cir.1993). Here,
cords reveal Montrose had sales of promotional            however, the Hazemis admittedly have made no
Newport cigarettes that far exceed its purchases, ar-     such efforts. In addition, they are less than forth-
guably suggesting that Montrose was acquiring sig-        coming about Montrose's corporate ownership
nificant volumes of Newport cigarettes from illegit-      structure. While Mrs. Hazemi was listed as a 50%
imate, non-reporting sources and/or providing its         owner in 1998, she was apparently replaced in this




                          © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 30 of 32 PageID #:2178
                                                                             Page 17
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




position by her husband in 1999. She was a 50%             does not bother to maintain a personal bank ac-
owner once again in 2003, apparently taking over           count; instead, he draws cash as needed from Mon-
half of her husband's share at that time. What is a        trose. (Mote Decl ., Ex. D, at 190). The Montrose
bit more disturbing, however, is that Mrs. Hazemi          defendants explain that they account for this as a
has filed an affidavit in which she swears she has         “management fee” on tax returns. (Def.Resp., at 4).
never been a shareholder of Montrose. (Def.Resp.,          There is no evidence that the Montrose defendants
Ex. 8). She also swore that she has never been an          kept any record of Mr. Hazemi's cash withdrawals,
officer of Montrose, yet she signed an application         however, and, as just noted, the tax returns are pre-
for the corporation's reinstatement as vice presid-        pared without corroborative financial data and have
ent. This obfuscation about the Hazemi's sharehold-        not been filed since 1999. Mr Hazemi testified that
er status might not be a terribly significant factor       the money in his wife's checking account came
when viewed in isolation, but in this case, it must        from Montrose as well. (Ex. D, at 192). But, Mrs.
be combined with the following evidence regarding          Hazemi swore that she has never received any
the absence of any corporate record keeping and the        money from Montrose and, more specifically, that
Hazemi's commingling of Montrose's funds with              she has never been paid for working at Montrose. (
their own.                                                 Def.Resp., Ex.8). Thus, there is no telling what the
                                                           funds in her checking account represent. Neither
     Finding an absence of corporate records can be        Mr. nor Mrs. Hazemi, then, seem to acknowledge
no easier than it is in this case: the Montrose de-        that Montrose is a separate entity from themselves
fendants trumpet their failure to keep corporate re-       when it comes to Montrose's money.
cords, employing it as a shield against discovery.
According to them, there are no records such as                 *16 Montrose's banking practices allow for the
balance sheets, cash flow statements, or accounting        commingling of assets as well. During discovery,
ledgers, for Montrose. (Mote Decl., Ex. D, at 188,         Mr. Hazemi maintained that Montrose did all its
194, 210-11; Def.Resp. at 8). The Montrose defend-         banking at one bank. (Mote Decl., Ex. D, at 188,
ants claim they do not keep order forms or track in-       194). Lorillard's own efforts revealed that Montrose
ventory. (Ex. D, at 205-06; Def.Resp., at 9). In-          had accounts at two other banks as well. The Mon-
stead, Montrose's sole records are cancelled checks        trose defendants suggest that there was nothing se-
and bank deposits. (Ex. D, at 188, 194; Def.Resp.,         cretive about these accounts; they did not disclose
at 8). Everything, the Montrose defendants claim, is       them because they were merely “ancillary” ac-
based on cancelled checks and bank deposits, in-           counts. (Def.Resp., at 10). They claim to have used
cluding tax returns. (Def.Resp., at 10). Those tax re-     one “ancillary” account to deposit over $8 million
turns were prepared by Mr. Hazemi dictating num-           from checks Montrose wrote to itself on its Labe
bers to Mr. Cherachi without any corroborating fin-        Bank account, but have produced no records of that
ancial records. (Mote Decl., Ex. G, at 150-54). The        activity. (Def.Resp., at 5). Lorillard's third-party
last time either Montrose or Mr. Hazemi filed a tax        discovery efforts have revealed the other
return was 1999. (Mote Decl., Ex. C, 133-34). The          “ancillary” account was home to approximately $ 1
Montrose defendants explain that they simply do            million in transactions over a twenty-month period.
not have the man-power to keep any semblance of            (Mote Decl., Ex. M). Nearly $10 million is quite a
traditional corporate records. (Def.Resp., at 1, 8,        bit of activity for a couple of undisclosed, ancillary
9-10).                                                     accounts, especially when the Hazemis feel free to
                                                           help themselves to cash from Montrose without any
     This absence of records not only supports Lor-        accounting or records of their withdrawals. And,
illard's alter ego theory, but creates conditions that     the fact that Mrs. Hazemi owns the property that
are ripe for the commingling of assets. Mr. Hazemi         houses Montrose, after a long and serpentine series




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 31 of 32 PageID #:2179
                                                                             Page 18
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




of transactions involving an individual under indict-           *17 The evidence discussed above demon-
ment for defrauding mortgage lenders, does not es-         strates that the Hazemis are hardly circumspect
cape the court's attention. Her ownership is made          about segregating their assets from those of Mon-
all the more suspicious by the fact that Mr. Hazemi        trose. Corporate financial records are non-existent,
testified his wife owned no property other than the        bank accounts go undisclosed. Clearly, the remedy
family home in Lombard and an interest in her fam-         of disgorgement of profits will be less than inad-
ily's home in Canada. And, as has recently been            equate if the Hazemis continue to treat the Mon-
made clear by the revelations regarding the 3019 N.        trose coffers as their own and relieve Montrose of
Rose St. property, this is not the only property own-      its corporate assets. In addition, especially given
ership the Hazemis have covered up.                        the Hazemis' disregard for corporate bookkeeping,
                                                           the profits at issue in this case might become all but
     The evidence Lorillard has advanced in this           untraceable, if that is not already the case.
matter demonstrates that, with respect to Montrose,
the Hazemis have disregarded corporate formalit-                 Finally, it is clearly not beyond the Hazemis to
ies, have kept no corporate records, and have              lie about the very ownership of assets. They have
treated corporate funds as their own. Judge Aspen          done so recently and repeatedly. It is not unusual,
has already found that there is a likelihood that Lor-     in a Lanham Act case, for a court to freeze assets
illard will succeed on it Lanham Act claims, and           where there is evidence that the defendants “may
there have been no further developments that would         hide their allegedly ill-gotten funds if their assets
counsel a revision of that opinion. Based the record       are not frozen.” Reebok Intern., Ltd. v. Marnatech
in this matter, the court finds that Lorillard has not     Enterprises, Inc., 970 F.2d 552, 563 (9th Cir.1992).
only established a likelihood of success on the mer-       This is not a case where there is a mere threat of the
its of its Lanham Act claims, but as to it “alter ego”     Hazemis hiding their assets; Lorillard has demon-
theory as well.                                            strated that they are already actively doing so, and
                                                           attempting to cover their trail with more deception.
                          B                                It is the Hazemis that have brought this case to this
   Inadequate Remedy at Law and Irreparable                brink. They have seen to it that there is no other
                        Harm                               way to preserve the status quo but an asset freeze.
     Next, Lorillard must show that it has no ad-          Accordingly, the court finds that Lorillard has es-
equate remedy at law and, as a result, that it will        tablished that it has no adequate remedy at law and
suffer irreparable harm if the injunction is not is-       will suffer irreparable hardship without a freeze of
sued. FoodComm Intern. v. Barry, 328 F.3d 300,             the Hazemis' assets.
304 (7th Cir.2003). “Inadequate remedy at law does
not mean wholly ineffectual; rather, the remedy                                      C
must be seriously deficient as compared to the harm           Balance of Harms to the Respective Parties
suffered.” FoodCom Intern., 328 F.3d at 304. In                 In balancing the harms, the court must weigh
this case, the Lanham Act provides Lorillard with          the error of denying a preliminary injunction to the
the equitable remedy of recovering the Montrose            party who would win the case on the merits against
defendants' profits. In such cases, courts have gen-       the error of granting an injunction to the party who
erally concluded that an asset freeze is appropriate       would lose. FoodComm Intern., 328 F.3d at 305.
to ensure that permanent equitable relief will be          In so doing, the court bears in mind that the pur-
possible. Levi Strauss & Co. v. Sunrise Intern.            pose of a preliminary injunction is “to minimize the
Trading Inc., 51 F.3d 982, 987 (11th Cir.1995);            hardship to the parties pending the ultimate resolu-
Reebok Intern., Ltd. v. Marnatech Enterprises, Inc.,       tion of the lawsuit.” AM General Corp. v. Daimler-
970 F.2d 552, 559 (9th Cir.1992).                          Chrysler Corp., 311 F.3d 796, 804 (7th Cir.2002).




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
 Case: 1:21-cv-02042 Document #: 34-2 Filed: 05/18/21 Page 32 of 32 PageID #:2180
                                                                             Page 19
Not Reported in F.Supp.2d, 2005 WL 3115892 (N.D.Ill.)
(Cite as: 2005 WL 3115892 (N.D.Ill.))




In this case, there is no doubt that the Hazemis will        [n]o restraining order or preliminary injunction
suffer harm if their assets are frozen. But it is a          shall issue except upon the giving of security by
harm they have brought upon themselves with their            the applicant, in such sum as the court deems
tactics of deception and underhandedness. Just how           proper, for the payment of such costs and dam-
to quantify that is a difficult question because the         ages as may be incurred or suffered by any party
Hazemis have not addressed the issue. But this               who is found to have been wrongfully enjoined or
much is certain: the Hazemis have had a rather long          restrained.
string of chances to end their pattern of deception
in this litigation: the court has given them the bene-          The rule, as the Seventh Circuit has stated,
fit of the doubt time and again. They have chosen to       makes security mandatory. Gateway Eastern Ry.
blatantly lie, in depositions and in open court. The       Co. v. Terminal R.R. Ass'n of St. Louis, 35 F.3d
balance of harms, by far, favors the protection of         1134, 1141 (7th Cir.1994). While it is clearly with-
Lorillard's rights by the issuance of an order freez-      in the court's discretion to fix the amount of the
ing the Hazemis' assets.                                   bond, Id., the parties here have provided the court
                                                           with no evidence, or even discussion, of what
     The court also notes that, in balancing the           would constitute an appropriate amount. As such,
harms to the parties, the greater a movant's chances       the parties must file memoranda on this issue along
of success on the merits, the less strong a showing        with supporting documentation, in order that the
it must make that the balance of harm is in its favor.     court may determine a reasonable amount for secur-
FoodComm Intern., 328 F.3d at 303. As the court's          ity in this instance. See, e.g. Mead Johnson & Co.
foregoing discussion reveals, Lorillard has made a         v. Abbott Laboratories, 201 F.3d 883, 887 (7th
rather strong showing that it will succeed on the          Cir.2000); Gateway Eastern Ry. Co., 35 F.3d at
merits of this case. Accordingly, the court grants         1142.
Lorillard's motion for a preliminary injunction
freezing the Hazemis' assets in this case. Lorillard                                III
shall submit a draft order freezing the Hazemis' as-                         CONCLUSION
sets and detailing the plan for the court's approval.          For the foregoing reasons, it is respectfully re-
                                                           commended that the plaintiff's motion-and emer-
     *18 Recognizing that the freezing of assets           gency motion-for a preliminary injunction freezing
could work a hardship on the Hazemis, the order            the defendants' assets be granted. It is further re-
should make provisions for withdrawal of living ex-        commended that the plaintiff be ordered to file a
penses, and for the payment of expenses related to         draft order for the court's approval, and the parties
legitimate business operations. If the Hazemis com-        be ordered to file memoranda on the appropriate
ply with the order, and submit the necessary proof         amount of the bond as per this report and recom-
to the Court, no undue hardship need be felt by de-        mendation.
fendants as a result of the asset freeze. Moreover,
the Court is free to modify or dissolve the prelimin-      N.D.Ill.,2005.
ary injunction if warranted by developments in this        Lorillard Tobacco Co. v. Montrose Wholesale Can-
case subsequent to the noticing of this appeal.            dies
                                                           Not Reported in F.Supp.2d, 2005 WL 3115892
    Although the court accepts Lorillard's argu-           (N.D.Ill.)
ments regarding the necessity of an asset freeze, it
cannot accept the argument that no bond is neces-          END OF DOCUMENT
sary in this case. Under Federal Rule of Civil Pro-
cedure 65(c):




                           © 2012 Thomson Reuters. No Claim to Orig. US Gov. Works.
